Citation Nr: 0731063	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  96-13 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from June 1966 to July 1968, 
was overseas including in Vietnam for more than 10 months, 
and earned awards including the Combat Infantryman Badge and 
Purple Heart.  He was born in 1946, and died in 1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in September 1994.

At the time of the veteran's death, service connection was in 
effect for residuals, small bowel resection with resection of 
the right colon, rated as 20 percent disabling; residuals, 
gunshot wound to the abdomen involving Muscle Group XIX, 
rated as 10 percent disabling; and residuals, gunshot wound 
to the right axilla, and scar of the upper lumbar region, 
each rated as noncompensbly disabling.  The injuries were 
sustained in combat in the Republic of Vietnam.

The veteran was found to be entitled to non-service-connected 
disability pension benefits, effective from April 9, 1987, 
based primarily on a 100 percent (non-service-connected) 
rating assigned for residuals of a total laryngectomy (as 
well as hypertension and his combat injuries).

As will be discussed below, the case was remanded for 
substantive and procedural development by the Board in 
October 2003; and remanded again for a Travel Board hearing 
in February 2007.

The appellant provided testimony at a hearing held before the 
undersigned Veterans Law Judge in New York City in June 2007.  
A transcript (Tr.) is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Following the Board's remand in October 2003, the RO/AMC 
advised the appellant on numerous occasions that it was 
seeking to obtain additional evidence, and asked her to 
provide any information and/or evidence which might pertain 
to her appeal.  See, e.g., letters of June 2004, January 
2005, May 2005, September 2005, and January 2006.

As requested by the Board, the RO/AMC sought to obtain 
records from two physicians who the appellant indicated had 
treated the veteran, Drs. RE and GR.  
Both are retired, and no additional records were obtained.  
The Board notes, however, that the appellant has advised that 
the veteran was a patient of Dr. R "only briefly," and 
diagnosed him shortly before his admission for surgery in 
1987; and that Dr. E was the surgeon who performed the 
surgery.

Moreover, the RO/AMC requested and received records from St. 
Vincent's Hospital and Medical Center of New York, 
documenting the veteran's admission for laryngeal surgery 
(performed by Dr. E) in March 1987.  He was found, according 
to the pathology report, to have in situ and infiltrating, 
in-part necrotic, moderately to well differentiated squamous 
cell carcinoma of the larynx, epiglottis, and left 
aryepiglottic fold.  The history indicated an onset of 
hoarseness over the previous six weeks and throat discomfort 
for about three months.

The record reflects that a VA general medical examination in 
June 1987 diagnosed, in pertinent part, residuals of cancer 
of the larynx, total laryngectomy, healed.  The examiner 
noted a permanent tracheostomy, with valve prosthesis to the 
esophagus, as well as neck scars from the laryngectomy and 
right radical neck dissection.

The veteran's death certificate reflects that he was admitted 
to the Westchester County Medical Center on September 9, 
1993, and died on September [redacted], 1993.  The cause of death was 
shown on the death certificate as cardiorespiratory arrest, 
of 1/2 hour in duration, due to or as a consequence of end 
stage renal disease, with human immunodeficiency virus 
positive (HIV), of 81/2 years' duration.  An autopsy was not 
performed.  The attending physician was noted to be a Dr. H.

The undersigned observes that, pursuant to the Board's remand 
in October 2003 (by a VLJ other than the undersigned), the 
AMC/RO obtained records from St. Vincent's' Hospital, 
documenting the veteran's larynx surgery by Dr. E in 1987, 
including pathology reports. 

Also pursuant to that remand, , the appellant provided a copy 
of her Substantive Appeal (VA Form 9) from April 1996, on 
which she contended that exposure to Agent Orange or other 
herbicide agents in Vietnam had caused the veteran's 
laryngeal cancer and, eventually, his death.  She also 
enclosed some computerized information she had from the 
Westchester facility, which she admitted was unclear to her 
but all she had from his care there.  It is unclear the 
extent to which any further attempt was made to obtain 
records from Westchester.  

The AMC/RO also requested and received additional service 
medical records, including the veteran's separation 
examination, as well as his clinical and immunization 
records.  The report of the separation examination includes a 
listing of a series of urinalyses done between May and July 
1968 at the Walston Army Hospital, Fort Dix, NJ, to assess 
renal functioning.  It also reported the residuals of the 
veteran's combat wounds in Vietnam, including scars of the 
right abdomen, the right arm, and the lower right side of the 
back.

It does not appear, however, that the AMC/RO sought to obtain 
records of the veteran's terminal hospitalization at the 
Westchester County Medical Center in Mount Pleasant, New 
York, in September 1993, as requested by the Board.  The 
Court of Appeals for Veterans Claims has held that a remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the directives in the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998)

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992)

At her Travel Board hearing held before the undersigned, the 
appellant said she had not been informed, and did not know 
that she was entitled to have a representative, but was 
willing to testify anyway.  After the concept was further 
explained, she later testified that she would opt not to have 
representative.  Tr. at 20.  She asserted that her husband's 
service-connected disabilities may have contributed to his 
death.  She further testified that she believed the 
presumptive provisions in the law relating to her late 
husband's presumed in-country Vietnam exposure to Agent 
Orange, and his later development of laryngeal cancer, should 
have been applied in her case, and that the veteran had 
trouble breathing because he had tube in his throat for the 
remainder of his life after the laryngeal surgery.  She said 
she had first met the veteran at the VA facility in Montrose 
in 1977 or so.  She contended that a medical opinion is 
probably necessary to decide this claim.  Tr. at 20.  It has 
been collaterally argued that the veteran's renal disease was 
due to service, or was adversely impacted by the service-
connected problems as well. 

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, or proximately due to or 
the result of service connected disability, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Although the veteran never filed a claim for disability 
compensation for his cancer of the larynx, VA regulations 
provide that a veteran of service in the Republic of Vietnam 
during a specified period (including the decedent's tour) is 
presumed to have been exposed to one more herbicide agents 
during active service.  In addition, presumptive service 
connection is warranted for, among other diseases, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Thus, 
this claim for service connection for the cause of the 
veteran's death implicates his 1987 diagnosis of, and 
treatment for, laryngeal cancer, to include its potential 
impact on the conditions which reportedly caused, or 
contributed to cause, his death.

In view of the foregoing, the Board finds that another remand 
is necessary to assure a complete record for a final decision 
on the appellant's claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of the 
veteran's terminal 
hospitalization at the the 
Westchester County Medical 
Center in September 1993, to 
include any report of Dr. H.  
The death certificate 
identifies the pertinent 
medical record number, and 
identifies Dr. H as the 
attending physician.

2.  Refer the case to a VA 
physician knowledgeable in 
otolaryngology and/or 
oncology, to review he 
veteran's claims file (to 
include this remand) and 
provide an opinion as to the 
following:

      (a) Is it at least as 
likely as not (i.e., to at 
least a 50-50 degree of 
probability) that the 
veteran's fatal end-stage 
renal disease had its onset 
during service or was related 
to service, or is such a time 
of onset unlikely (i.e., less 
than a 50 percent degree of 
probability); 

      (b) is it at least as 
likely as not that the 
veteran's fatal end stage 
renal disease was caused or 
aggravated by his service-
connected residuals of gunshot 
wounds to the abdomen, or is 
such causation or aggravation 
unlikely; 

      (c) is it at least as 
likely as not that the 
veteran's fatal end stage 
renal disease and/or his death 
was caused or aggravated by 
his carcinoma of the larynx, 
or is such causation or 
aggravation unlikely; and 

      (d) is it at least as 
likely as not that any 
service-connected disability, 
or cancer of the larynx, 
caused or contributed 
substantially and materially 
to the veteran's death, or is 
such causation or contribution 
unlikely?

      (e) Note:  The term "at 
least as likely as not" does 
not mean merely within the 
realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is to 
find against it.

      (f)  Note:  The term 
"aggravated" in the above 
context refers to a permanent 
worsening of the underlying 
condition, as contrasted to 
temporary or intermittent 
flare-ups of symptomatology 
which resolve with return to 
the baseline level of 
disability. 

4.  The case should then be 
reviewed by the RO/AMC, and if 
the decision remains 
unsatisfactory, an SSOC should 
be issued, and the appellant 
should be afforded a 
reasonable opportunity to 
respond.  The case should then 
be returned to the Board for 
further appellate review  The 
appellant need do nothing 
further until so informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

